SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):April 18, 2011 (April 14, 2011) Universal Display Corporation (Exact Name of Registrant Specified in Charter) Pennsylvania 1-12031 23-2372688 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer Identification No.) incorporation or organization) 375 Phillips Boulevard Ewing, NJ (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(609) 671-0980 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On April 14, 2011, the Registrant and Samsung Mobile Display Co., Ltd. (“SMD”) entered into Amendment No. 5 to their OLED Patent License Agreement dated as of April 19, 2005, as previously amended (the “Agreement”).Amendment No. 5 extends the term of the Agreement for an additional period of three months, through June 30, 2011.All other terms of the Agreement, as previously amended, remain the same. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNIVERSAL DISPLAY CORPORATION Dated: April 18, 2011 By:/s/ Sidney D. Rosenblatt Sidney D. Rosenblatt Executive Vice President, Chief Financial Officer, Treasurer and Secretary
